The syllabus contains a correct statement of law, and I agree with the view of the majority that the grant by the trial court of a stay of execution of its final judgment is not an extension of the time within which a defendant in a criminal case may secure the signing of bills of exceptions, or, in lieu of such bills, a certificate of the evidence under the provisions of Code, 56-6-35 and 36. State v. Consumers' Gas andOil Company, 130 W. Va. 755, 45 S.E.2d 923. I also agree that, if the transcript of the evidence in this case is not properly certified as part of the record, the assignments of error of the defendant which relate to an instruction, designated as State's Instruction No. 3, can not be considered.
The vital question on this motion, however, is whether the certificate of the trial judge, signed on May 5, 1947, within sixty days from the adjournment of the term of court at which the final judgment of March 12, 1947, was entered, is a certificate in lieu of a bill of exceptions *Page 383 
under the provisions of Code, 56-6-36. The majority holds that it is not. I believe that it is. For that reason I can not agree to the decision which denies to the defendant a review of his conviction and sentence which the transcript before this Court, if it could be properly considered as the record of the proceedings upon the trial, indicates were based upon insufficient evidence of his guilt and that an erroneous instruction was submitted to the jury by the trial judge.
In considering whether the certificate signed by the judge of the trial court is a mere reporter's certificate of a transcript of the evidence, as the majority holds, or is, in fact and in law, a certificate in lieu of a bill of exceptions under Code, 56-6-36, it is not material that counsel for the defendant initially failed to regard it as such when endeavoring to obtain extensions of time in which to prepare and have certified bills of exceptions. If, in fact, the certificate of May 5, 1947, was sufficient, the defendant is entitled to exercise the right which it preserved to him with respect to an appellate review of the final judgment whether that fact was then realized or appreciated by anyone connected with the case. Neither does the designation in the caption of the certificate "Defendant's Bill of Exceptions No. 1" make what is, in reality, a certificate, a bill of exceptions. This is manifest from the examples of wrong designations, which have been disregarded in particular cases, mentioned by Judge Rose in his dissenting opinion in the case of Perkins v. Hanna,127 W. Va. 527, 34 S.E.2d 7, with whose views respecting the requirements of the statute dealing with a certificate in lieu of a bill of exceptions, as there expressed, I am in substantial agreement. Courts should always consider substance and reality, and never indulge in fancy or speculation, especially when the determination of legal rights involving the freedom of a citizen is at stake. A rose though called by any other name is still, in truth, a rose.
The certificate signed in this case by the trial judge on May 5, 1947, which is immediately preceded by a certificate of the reporter, is as follows: *Page 384 
    "I, John W. Hereford, Judge of the Circuit Court of Putnam County, West Virginia, do hereby certify that the foregoing transcript in the case of State of West Virginia vs. Paul Leadmon, Defendant, contains all the evidence and testimony introduced or reported, all of the instructions requested to be given to the jury, and all the proceedings reported, on the trial of this cause.
"Teste:
"This 5th day of May, 1947.
                                  "JOHN W. HEREFORD, Judge."
It is difficult to imagine, and impossible for me to understand, what the foregoing certificate refers to or embraces if it is not the acts and the proceedings upon the trial which are sought to be noted and made a part of the record by the certificate. It expressly mentions all the evidence and testimony introduced or reported, all the instructions requested, and all the proceedings reported, on the trial of the case. The transcript shows the rulings of the court upon the evidence and its action in giving and refusing each instruction offered. The object of a certificate in lieu of a bill of exceptions is identical with that of a bill of exceptions. The purpose of such a bill is to exhibit on the record the supposed errors of the trial court which do not appear on the record and can not otherwise be brought before an appellate court for review and correction. Collar v. McMillan,107 W. Va. 645, 150 S.E. 2; Hinton Milling Company v. New RiverMilling Company, 78 W. Va. 314, 88 S.E. 1079; Seibright v. TheState, 2 W. Va. 591.
The statute, Code, 56-6-36, deals with a certificate of all the evidence and proceedings reported, upon the trial of a case, for the purpose of a review by an appellate court of any action by the trial court during the trial which may be necessary for a decision upon appeal or writ of error of any question involved in such review. That statute provides the form of the certificate of the evidence and the proceedings to be inserted or appended at the end *Page 385 
of the transcript of the reporter. The form incorporated in the statute is:
    "The foregoing transcript contains all the evidence and testimony introduced or reported, and all the proceedings reported, on the trial of this cause."
At the end of the above quotation, and following the word "Teste", the form concludes by providing spaces for the date and the signature of the trial judge.
By comparing the certificate signed by the Judge of the Circuit Court on May 5, 1947, with the quoted statutory form, it will be seen that the two are almost identical, word for word, except that the former contains the added reference to the instructions. The certificate of May 5, 1947, uses the exact language of the statute. Anything more that could, or should, be done, than was done, to comply with the requirement of the statute as to the form of the certificate, does not appear, or is not suggested, in the majority opinion.
The pertinent parts of Section 36, Article 6, Chapter 56, Code, 1931, are couched in these terms:
    "In lieu of the bill of exceptions provided by the preceding section [35], it shall be sufficient that any matter intended to become a part of the record in any case shall be certified as provided in the following provisions of this section:
    "(a) Certificate of all the evidence and proceedings reported. — Whenever, for any purposes of a review by any appellate court of any action, ruling, order, judgment or matter arising in the court of the trial or hearing of a cause, a consideration of the evidence or any part thereof, or of any other matter properly appearing in the transcript of the stenographic notes prepared by the stenographic reporter who took notes of the evidence and proceedings, may be necessary for a decision upon an appeal or writ of error of any question involved in such review, and any party seeking to bring matters into the record shall desire that all the evidence and proceedings so noted by such reporter shall become a part of the *Page 386 
record, the trial judge shall, if in his opinion such transcript be a true report of the evidence and proceedings, certify, over his signature, such transcript or a copy thereof.
"* * *
    "(d) Effect of certification in accordance with this section. — In all cases, in order to preserve of record to all intents and purposes any exception to any action, ruling, order or judgment of the trial court, or any matter arising in the course of the trial or hearing of a cause, it shall be sufficient that the trial judge, on the application of any party, shall certify the same simply and substantially in accordance with the provisions of this section."
The section referred to in the last quotation is the section which contains the form of certificate quoted earlier in this dissent. To me it seems crystal clear that the defendant has fully satisfied the requirements of the foregoing provisions of the statute in obtaining the certificate signed by the circuit judge on May 5, 1947, and that it makes the matters which it expressly mentions, which are "all the evidence and testimony introduced or reported, all of the instructions requested to be given to the jury, and all the proceedings reported, on the trial of the cause", a part of the record in this case.
It may be urged that, even if the certificate of the trial judge, dated May 5, 1947, be regarded as a certificate in lieu of a bill of exceptions and not a bill of exceptions, a view which the majority opinion does not discuss or recognize, it is insufficient to make the evidence and the proceedings upon the trial of the case a part of the record for review by this Court without the entry of an order of record by the trial court. Any such contention, however, is devoid of merit. It is well settled, by the decisions of this Court, that in order to certify properly a bill of exceptions an order to that effect must be entered of record by the court in which the case is tried. Phelps v. Smith, 16 W. Va. 522; Jones v. Harmer, 60 W. Va. 479,55 S.E. 657; Oil Producers Mfg.  Supply Co. v. Irwin,64 W. Va. 55, 60 S.E. 990; DeFrosia v. Norfolk Western *Page 387 Railway Co., 68 W. Va. 136, 69 S.E. 1008; Miller v. Starcher,86 W. Va. 90, 102 S.E. 809; Hall v. Shelton, 93 W. Va. 592,116 S.E. 12; Monongahela Railway Co. v. Wilson, 122 W. Va. 467,10 S.E.2d 795. The statute governing bills of exceptions, Code, 56-6-35, contains the provision that a bill of exceptions "shall be made a part of the record in the case", and this language has been held to make the entry of an order certifying the bill mandatory.
The section, Code, 56-6-36, which deals with the certificate in lieu of a bill of exceptions, however, is a new section, first embodied in the law of this State by the Code of 1931, and it provides an independent alternative method of making exceptions a part of the record. That section contains no provision similar to that just quoted which appears in Section 35. The object of Section 36 was to establish a simpler method of making exceptions a part of the record than that provided by formal bills of exceptions and, at the same time, not to abolish the procedure required by Section 35, but to leave it in full force and effect for those who desire to follow it. See Revisers' note to Code, 56-6-36. The section was modeled after a similar provision in the Code of Virginia, and the procedure which it prescribes and authorizes is wholly independent of Section 35 and is complete in itself. In applying the Virginia statute, the Supreme Court of Appeals of that State has said that the purpose of the statute is to simplify the procedure, and that its provisions are very liberal as to what constitutes a sufficient certificate. Ellis v. Town of Covington, 122 Va. 821,94 S.E. 154.
If the Legislature of this State, in creating this new and alternative method of making exceptions a part of the record, had intended to require the entry of an order of record by the trial court, it could, and presumably it would, have so declared by the use of appropriate language. Its failure so to do, and instead, its provision of the forms of certificate, its use of the expressions "it shall be sufficient that any matter intended to become a part of the record in any case shall be certified as in the following provisions of this section", and "in all cases * * * it shall be sufficient that the trial judge, on the application *Page 388 
of any party, shall certify the same simply and substantially in accordance with the provisions of this section", and the absence of any requirement other than the use of the form of certificate provided in the section, in my opinion, indicate clearly that no such order was intended or is required. The well recognized rule of interpretation of written instruments, including statutes, that the expression of one thing implies the exclusion of another, expressio unius est exclusioalterius, lends added support to the view that no order need be entered of record when a certificate is used in lieu of a bill of exceptions.
Another statutory provision, Section 4, Article 7, Chapter 51, Code, 1931, employs this language: "A transcript of such testimony or proceedings, when certified by the official reporter and by the judge of the Court, shall be authentic for all purposes; and shall be used by the parties to the cause in any further proceeding therein wherein the use of the same may be required. It may be used, without further authentication, in making up the record on appeal, as provided in sections thirty-six and thirty-seven, article six, chapter fifty-six of this Code; * * * ". The quoted provision refers specifically to Section 36, which deals with the certificate in lieu of bills of exceptions, but it makes no mention of Section 35 which provides the procedure in the use of bills of exceptions. Whatever may be the full scope and effect of the provision just quoted, and for the present purpose that need not be considered or discussed, it can not be seriously or successfully contended that it operates to destroy the force and the effect of the use of the form of the certificate provided by Section 36, or that it requires the use of that certificate more than once in connection with the certification of the transcript under the provisions of Section 36.
I emphatically disagree with the general and, I think, entirely unsupported statement of the majority, that the certificate of the trial judge of May 5, 1947, is "not a certification in lieu of the bills of exceptions under Code,56-6-36, but is the certification required to be made by the trial judge under the provisions of Code, 51-7-4." This *Page 389 
statement is not sustained by any valid reason or by any citation of authority. It runs counter to the plain purpose and effect of express provisions of Section 36, Article 6, Chapter 56, of the Code of 1931. Its only support is the assertion, in substance, that counsel for the accused did not regard or intend the certificate of May 5, 1947, as a certificate under Code, 56-6-36, because they subsequently obtained two additional extensions of the stay of execution with respect to bills of exceptions. In other words, the gist of the assertion is that counsel for the defendant were mistaken as to the legal effect of the certificate. Obviously, the view entertained by counsel, if the view thus attributed to them was actually their view, could not have the effect of rendering a sufficient existing certificate insufficient, or of depriving the defendant of the right to review secured to him by Section 36, with the requirements of which he had, in fact, fully complied. It is clear to me that the certificate dated May 5, 1947, being in the exact form provided by Section 36, satisfies the requirements of that section and that it is sufficient to make the transcript of the evidence and proceedings in this case a part of the record for the purpose of enabling this Court to review on writ of error the questions which the record presents.
I disagree with the conclusion of the majority to dismiss this writ of error and, by so doing, deny the defendant a review of the case for still another reason. Though the statutory requirements with respect to certifying a record for review by an appellate court of the judgment of a trial court are jurisdictional and, unless substantially complied with, such review may not be had, the provisions of the statutes which establish the methods of certifying the record are procedural. Their purpose is remedial and their provisions should be liberally construed. See Wilder v. Charleston TransitCompany, 120 W. Va. 319, 197 S.E. 814; State v. Wooldridge,129 W. Va. 448, 40 S.E.2d 899. In such circumstances, the policy of the law is not offended, but is, in truth, promoted, by liberal rather than by strict construction. In State v. Berle,117 W. Va. 825, 188 S.E. 481, this Court had no difficulty or *Page 390 
hesitation in making liberal application of the statute, Code,56-6-36, to a certificate which, though presented to the trial judge for signature within the sixty day period, was not, because of conditions beyond his power to control, actually signed by him until after its expiration, and held that the certificate was effective from the date of its presentation for signature.
No harm can possibly result from an application of the statute which permits a review of a judgment of conviction in a criminal case, or a judgment in any other case. On this subject this Court, in State v. Wooldridge, 129 W. Va. 448,40 S.E.2d 899, used this pertinent language: "The State must be considered as being willing, even anxious, to accord to one of its citizens the right to test the legality of his conviction, in any court having jurisdiction to pass on the same, without applying too strict a rule as to purely procedural matters." The holding of the majority in the case at bar, in my judgment, amounts to a refusal now by this Court to accord that consideration for the right of a defendant to an appellate review of his conviction which, in the Wooldridge case, is attributed to the State and assumed that the State would recognize and respect.
One fair trial and one complete review of the final judgment of the trial court are, and should be, the recognized and fully protected right of every litigant. That right, in every case, should be jealously guarded and not summarily denied on any technical ground. If upon a review the contentions of the one who seeks it are found to be without merit, the judgment should and will be affirmed. In that way the law is vindicated and justice is administered according to law. The refusal of a review, through mistake or because of a technicality, is neither vindication of law nor administration of justice, the latter of which is a primary object of the law and a principal reason for its necessary and continued existence. Such refusal can result only in injustice to the person whose rights are disregarded and in lack of respect in the public for all law. *Page 391 
For the reasons stated, and upon the authority of the applicable statutory provisions which I have quoted, I would not dismiss this writ of error; and, as I think the record is properly before this Court for review, I would consider and determine the merits of the questions which fairly arise.
I am authorized to say that Judge Fox concurs in this dissent.